DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for compensation of some level of pressure differential between the bearing device and the environment, does not reasonably provide enablement for the compensation of "any differential pressure" of any conceivable magnitude, as is currently recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains to construct the invention commensurate in scope with these claims. This is a "scope of enablement" rejection per MPEP §2164.08.
The claimed phrase "characterized in that by a compensating device any differential pressure between the bearing device and the environment is compensable" attempts to require the ability to compensate a pressure differential of any magnitude, which is not reasonably enabled by the specification. In other words, the disclosed device does not appear to reasonably control a differential pressure of, say, one hundred million psi (or any extremely high number increasable ad nauseam). This would simply rupture the "accumulator bladder made of elastomeric material". Applicant's chosen phrasing any differential pressure" and thus includes hyperbolically huge differentials beyond the scope of the disclosure. The removal of "any" would be sufficient to obviate this rejection.
Claims 2-10 depend from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Dependent claims 3-9 are replete with examples of elements lacking proper antecedent basis. In other words, each claim depends from claim 1, but claims 3-9 reference numerous elements not found in claim 1, but rather are found in other dependent claims. This is not proper claim form for US prosecution. The examiner has attempted to identify all the instances below but this list should not be construed as exhaustive. The examiner respectfully requests Applicant's US Representative review the claims for any other similar examples.

Claim 3 depends from claim 1 & recites "the separator element". This feature is not recited in claim 1, but rather is in claim 2 (which claim 3 does not depend from). See MPEP §2173.05(e).

Claim 4 depends from claim 1 & recites "the separator element", "the fixed axle", and "the interior of the separator element". None of these features have proper antecedent basis in parent claim 1 or in the body of claim 4.

Claim 5 depends from claim 1 & recites "the holding device", "the connection channel", "the top", & "the cover". None of these features have proper antecedent basis in parent claim 1 or in the body of claim 5.

Claim 6 recites "in particular taper rolling bearings". This is indefinite because it is unclear if "taper rolling bearings" are required by the claim or are merely exemplary. See MPEP §2173.05(d). Claim language is definite when it clearly recites what is required. Language like "in particular" undercuts whether or not the following feature is required.
The phrase "interacting in pairs" is held as indefinite because it is unclear if the "pair" in question is the "at least two roller bearings" itself or if the "pair" is two roller bearings interacting with two other roller bearings, for a total of four roller bearings. Similarly, it is unclear if the "interacting in pairs" is only intended to apply to the "in particular taper rolling bearings" phrase that immediately precedes it (no comma is present between these phrases implying that they are grammatically linked), or if it is intended to apply to the claim overall.
Finally, "the pressurized connection" lacks proper antecedent basis in parent claim 1 or in the body of claim 6.

Claim 7 recites "the pressurized connection", "the cavity", "the inner ring", and "the respective rolling bearing". None of these features have proper antecedent basis in parent claim 1 or in the body of claim 7.

Claim 8 recites "the outer rings", "the roller bearing pair", and "the spacer sleeve". None of these features have proper antecedent basis in parent claim 1 or in the body of claim 8.
Further, the phrase "at a distance equal to or preferably greater than" is indefinite because it is exemplary and not clearly required by the claim, as similarly discussed for claim 6 above. MPEP §2173.05(d).

Claim 9 recites "the sealing device consists of two pairs, each having…" The examiner views this as indefinite because the claim does not recite "two pairs" of what structure? Does Applicant intend to require two "sealing devices"? Or are there feature within the single "sealing device" that comprise "two pairs"?
Further, the examiner views "an end part" as indefinite because the claim does not clearly recite what element the "end part" is a feature of. In other words, "an end part" implies a larger feature which forms said "end part", but this is unclear in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2, 4-7, & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,917,028 (Garner). In light of the numerous 112(b) issues discussed above, the respective limitations have been interpreted as best able under the broadest reasonable interpretation standard. Overlapping 102 rejections are also presented as multiple references anticipate the independent claim but anticipate a different set of dependent claims.
Independent claim 1: Garner discloses a cutting roller (fig 1) having an axle ("downwardly and inwardly extending journal leg 8 having…" - fig 1), on which a cutting ring ("…a conventional rotary cutter 10 mounted for rotation thereon" - col 2:19-23) is rotatably guided by means of a bearing device (various bearing structure clearly shown in fig 1, including at least "hard metal bearing 18", "thrust button 20", & "ball bearings 22"), which is sealed against the environment by means of a sealing device ("O-ring seal 70" & "closure plug 30"), characterized in that by a compensating device ("flexible boot or diaphragm 46" - figs 1-3) any differential pressure between the bearing device and the environment is compensable (" Since the flexible boot in the lubricant reservoir transmits the drilling pressures to the lubricant so that the pressures on both sides of the boot are approximately equalized, the flexible boot is generally termed a pressure compensator" - col 1:29-46).

Claim 2: The cutting roller according to claim 1, characterized in that the compensating device comprises an elastically flexible separator element ("flexible boot or diaphragm 46" - shown as an elastomer by the cross-hatching per MPEP §608.02, subsection IX), the inner side of which is permanently pressurized at the environment pressure (side of 46 facing 64, exposed to exterior pressure via 66 & 68) and the outer side of which is connected to the bearing device (side of 46 facing "lubricant reservoir 40" - fig 1) in a pressurized manner (fig 1; col 1:29-46).

Claim 4: The cutting roller according to claim 1, characterized in that the separator element has an accumulator bladder ("flexible boot or diaphragm 46") made of elastomeric material (shown as an elastomer by the cross-hatching per MPEP §608.02, subsection IX), wherein said accumulator bladder is held on the fixed axle (46 is on axle 8 as viewed in fig 1) by means of a holding device ("permanent cap 60" - fig 1), which has a connection channel (66 & 68) that establishes a media connection between the interior of the separator element and the environment ("A port 66 extends upwardly from the relieved underside 64 of the permanent cap 60. A cross port 68 provides communication between the upper end port 66 and the outside of the tool" - col 3:9-11 & fig 1).

Claim 5: The cutting roller according to claim 1, characterized in that the holding device ("permanent cap 60") has an end cap (ibid), into which the connection channel (66 - fig 1) opens out centrally, to which supplying channels (68) are connected (col 3:9-11 & fig 1), which are inserted into the top of the cover in the form of grooves (figs 1 & 2).

Claim 6: The cutting roller according to claim 1, characterized in that the bearing device has at least two rolling bearings ("ball bearings 22" roller during use and therefore reasonably be called "rolling bearings". "At least two" are clearly taught.), in particular taper roller bearings interacting in pairs (not apparently required by the claim, but rather only preferential or exemplary as discussed in the 112(b) rejections above), whose gap (a gap inherently exists for lubricant to reach "bearing surface 14") and/or seat geometries ("race portions 24 & 26" - fig 1) are at least partially connected to the pressurized connection (via "grooves 32 and 34 leading to the earing area from a lubricant supply passage 36" - col 2:37-39).

Claim 7: The cutting roller according to claim 1, characterized in that the pressurized connection consists of at least one cross channel ("grooves 32 & 34" together form a cross channel), wherein one end of each cross channel opens out into the cavity of the axle (axel 8 has a cavity that both 32 & 34 are exposed to) and the other end of each cross channel opens out of this axle (34) in the direction of a spacer sleeve ("thrust button 20" - 34 feeds lubricant "in the direction" of the bearing surface, which includes 20. The examiner notes there is no seal preventing lubricant from reaching 20 from 34) , which is adjoined by [an] inner ring ("hard metal bearing 18" - fig 1) of the respective rolling bearing on both sides (18 is on each side of 20 as viewed in fig 1).

Claim 10: A tunnel boring machine (the "string of drill pipe" - last full ¶ of col 1) having a drilling head (drill bit at the end of the string: fig 1), characterized in that at least one cutting roller according to claim 1 is arranged on the drilling head (fig 1).


Claims 1, 3, 6, & 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,413,045 (Wohlfeld). In light of the numerous 112(b) issues discussed above, the respective limitations have been interpreted as best able under the broadest reasonable interpretation standard. Overlapping 102 rejections are also presented as multiple references anticipate the independent claim but anticipate a different set of dependent claims.
Independent claim 1: Wohlfeld discloses a cutting roller (fig 5 & title; "reamer" allows for cutting action as is well known in the art. Further, 'The outer periphery of each roller may be smooth, or coated with tungsten carbide pellets, or provided with some toothed or other contoured surface configuration such as shown for example in the 1966-67 edition Composite Catalog of Oil Field Equipment and Services at page 1602, "Model 60 Reamer Cutters."' - col 3:35-40) having an axle ("spindle 43" - fig 5), on which a cutting ring ("roller 45") is rotatably guided by means of a bearing device ("roller bearings 50, 51" and the associated bearing structure), which is sealed against the environment by means of a sealing device ("pressure sealing means 70" and "pressure seal means 90" - fig 5), characterized in that by a compensating device ("flexible elastic tube 145") any differential pressure between the bearing device and the environment is compensable (col 4:53-63 & col 5:1-13).

Claim 3: The cutting roller according to claim 1, characterized in that the separator element ("flexible elastic tube 145") is accommodated in a cavity (generally denoted by "primary axial reservoir 120" - fig 5) of the axle (within "spindle 43" - fig 5), wherein said cavity (120) is connected to at least parts of the bearing device via a pressurized connection ("Grease flows under pressure from reservoir 120 through radial ports 130 into the annulus 131 between the roller and spindle and thence to the bearings 50, 51" - col 43:18-22).

Claim 6: The cutting roller according to claim 1, characterized in that the bearing device has at least two rolling bearings ("tapered upper and lower roller bearings 50, 51" - col 3:41-43 & fig 5), in particular taper roller bearings (ibid) interacting in pairs (pairs of 50 & 51 - fig 5), whose gap (131 - fig 5) and/or seat geometries (52, 53, 56, 57 - fig 5) are at least partially connected to the pressurized connection (via 130; fig 5).

Claim 8: The cutting roller according to claim 1, characterized in that the outer rings of the rolling bearing pair (52 & 53 - fig 5) are connected to the cutting ring (45), rotatable on the axle (43), and are axially spaced apart from each other (52 & 53 are axially spaced from each other: fig 5), parallel to the axis of rotation of the cutting ring (ibid), at a distance equal to or preferably greater than the length of [a] spacer sleeve ("spacer sleeve" can be drawn to any sleeve-shaped structure in the bearing arrangement, including 56, 57, 58, 59, 61, 62, 79, 91, 103, etc. For the present case, the length of all of these are less than the spacing between 52 & 53 as clearly conveyed by figure 5, especially for 56, 57, 61, 62, 79, & 103).

Claim 9: The cutting roller according to claim 1, characterized in that the sealing device ("pressure sealing means 70" and "pressure seal means 90" - fig 5) consists of two pairs (70 has pairs of O-rings 75 & 76; 90 has pairs of O-rings 99 & 100 - fig 5), each having two sealing rings (ibid), one pair of which faces the bearing device (76 & 100) and the other pair of which (75 & 99) faces an end part (59 & 91 - fig 1), which is fixed on the axle ("Retainer 59 is shrink fitted on spindle 43, and could be made integral therewith if desired" - col 3:52-53. Element 91 is fixed via bolt 92), and which seal the bearing device at least against the environment (fig 5).

Claim 10: A tunnel boring machine ("boring large diameter holes" - last full ¶ of col 1) having a drilling head (fig 5), characterized in that at least one cutting roller according to claim 1 is arranged on the drilling head (ibid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676